Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.463 Filed 08/25/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DWIGHT JOHNSON,

              Plaintiff,
                                             Case No. 20-cv-13415
 v.
                                             Hon. Terrence G. Berg
 DTE ENERGY CORPORATE
 SERVICES, LLC/DTE ELECTRIC                  Mag. Elizabeth A. Stafford
 COMPANY,

              Defendant.
 THE SIGLER LAW FIRM, PLC                  JACKSON LEWIS P.C.
 Danielle B. Safran (P61965)               Tiffany Buckley-Norwood (P69807)
 30300 Northwestern Hwy., Suite 337        Blaine A. Veldhuis (P78840)
 Farmington Hills, MI 48334                2000 Town Center, Suite 1650
 (248) 705-6400                            Southfield, MI 48075
 safranlaw1@gmail.com                      (248) 936-1900
 Attorney for Plaintiff                    (248) 936-1901 - Fax
                                           Tiffany.Buckley@jacksonlewis.com
                                           Blaine.Veldhuis@jacksonlewis.com
                                           Attorneys for Defendant

        STIPULATED CONFIDENTIALITY PROTECTIVE ORDER

      WHEREAS, parties and non-parties to this action ("Litigation"), have been or

may be requested in the course of discovery or other proceedings to produce or

disclose testimony, documents, or other information ("Discovery Material") that

they consider private, confidential, or proprietary; and

      WHEREAS,         Defendant    DTE     Energy     Corporate   Services,    LLC

(“Defendant”), by and through its counsel, and Plaintiff Dwight Johnson ("Plaintiff")
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.464 Filed 08/25/21 Page 2 of 12




have agreed, by their undersigned attorneys, to set forth procedures for, and rules

governing, the use of such Discovery Material;

      1.     IT IS ORDERED that all Discovery Material designated as

“Confidential” when it is produced, or designated as “Confidential” during any

depositions taken during the Litigation, shall (unless the “Confidential” designation

is voluntarily withdrawn or stricken by Order of this Court) be used solely for

purposes of Litigation and for no other purpose. If, in the course of discovery or

other proceedings in this Litigation, Defendant or Plaintiff, any party to the

Litigation, or any third-party produces Discovery Material they deem confidential,

or proprietary, the producing party may designate such Discovery Material as

“Confidential.” A party may designate information produced in discovery as

“Confidential” material only if the disclosing party determines, in good faith, that

such material is proprietary, covered by a recognized privilege, and/or is information

in which any party or any third-party has a unique privacy interest (such as financial

information, social security information, health information (except for Plaintiff’s

health information which is at issue in this litigation), personnel records, confidential

or proprietary business documents, etc.) Discovery Material designated as

Confidential, and all copies, summaries, or extracts thereof, shall be referred to

herein as "Confidential Material," and shall be subject to all the terms of this

Stipulation and Protective Order ("Order").



                                           2
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.465 Filed 08/25/21 Page 3 of 12




      2.     Documents may be designated “Confidential” by stamping each page

of the document with the corresponding legend. Deposition testimony may be

designated “Confidential” by so indicating orally on the record during the

deposition, or by subsequent designation in writing by the deponent or his/her

attorney, or an attorney for any party. The designated pages of the transcript of any

such deposition shall be marked by the court reporter with the appropriate legend.

      3.     Any person in possession of Discovery Material shall maintain it in a

reasonable and appropriate manner so as to avoid disclosure of its contents in any

manner not permitted by this Order.

      4.     Confidential Material shall not be disclosed, except as provided in

paragraphs 5 and 6 below, except upon prior written consent of the designating party.

      5.     Confidential Material may be disclosed only to the extent reasonably

necessary for the conduct of the Litigation and only to the following:

             (a)   the Court (including any appellate court) and Court personnel;

             (b)   court reporters in connection with the taking of a deposition or
                   the transcription of court proceedings;

             (c)   attorneys (including in-house and outside counsel) of the parties
                   to the Litigation (or the corporate parent of a party to the
                   Litigation) and such attorneys' employees;

             (d)   parties to the Litigation and their officers, directors, trustees, and
                   employees;

             (e)   the creator and addressees of such Confidential Material and
                   persons who received a copy thereof prior to its production in the
                   Litigation;

                                          3
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.466 Filed 08/25/21 Page 4 of 12




             (f)   anticipated and actual fact witnesses other than the parties to the
                   Litigation, provided that counsel has a good-faith basis to
                   disclose such information to such witness; and

             (g)   experts, advisors, consultants, and other persons engaged to
                   assist directly in the Litigation;

             (h)   mediators, facilitators, arbitrators or other third-party neutrals
                   that are engaged by the parties to the Litigation to participate in
                   a resolution of the Litigation.

      6.     Any party to this litigation and any third-party shall have the right to

designate as “Attorney Possession Only” any information, document, or thing, or

portion of any document or thing that contains highly sensitive business and/or

personal information, the disclosure of which is highly likely to cause significant

harm to an individual, business and/or competitive position of the designating party.

A party may designate information produced in discovery as “Attorney Possession

Only” only if the disclosing party determines, in good faith, that such material

constitutes a trade secret or highly confidential research, development, or

commercial information, the disclosure of which to the other party or public would

cause the producing party competitive harm.

      7.     When the designating party premises an “Attorney Possession Only”

level of protection solely on the existence of confidential information, the

designating party must be prepared to make a particularized showing that the

information sought to be protected is entitled to that protection and, upon challenge,

demonstrate with specific facts, not mere conclusory allegations of confidentiality


                                          4
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.467 Filed 08/25/21 Page 5 of 12




and/or business harm, that disclosure of such materials without such protection will

result in a clearly defined and very serious injury to its business.

      8.     Any party to this litigation or any third party who is covered by this

Order, who produces or discloses any Attorneys Possession Only material, including

without limitation any information, document, thing, interrogatory answer,

admission, pleading, or testimony, shall mark the same with the foregoing or similar

legend: “Attorney Possession Only.”

      9.     Material designated “Attorney Possession Only,” may be disclosed

only to attorneys of the parties who are directly involved in the litigation and the

parties themselves. Material designated as "Attorneys' Possession Only," or any

copies or reproductions thereof, shall not, however, at any time leave the possession

of the attorney to whom the material was disclosed. Nor may any compilation of the

information ascertained from the material be retained or held within the possession

of anyone aside from the attorney to whom the material was disclosed.

      10.    With respect to persons specified in paragraph 5(f) and (g) above, such

counsel shall obtain that person's written agreement to be bound by the terms of this

Order. With respect to persons specified in paragraph 5(f) and (g) above, any

testimony concerning Confidential Material shall itself be deemed Confidential

Material. The requirement of obtaining written agreement may be satisfied by

obtaining the signature of such person at the foot of a copy of this Order to such



                                           5
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.468 Filed 08/25/21 Page 6 of 12




person. A person's written agreement to be bound by the terms of this Order is also

an agreement to submit to the jurisdiction of the Court solely for purposes of

enforcing this Order. Counsel of record for each of the parties to the Litigation shall

maintain a file of executed agreements, and such file shall be made available for

inspection by counsel for any person claiming confidentiality upon order of the

Court following a showing of good cause.

      11.      In the event that counsel for any signatory to this Order at any time

believes that Confidential or Attorney Possession Only material should cease to be

so designated, such counsel shall so notify counsel for the designating party.

Counsel for the challenging and designating parties shall confer in good faith within

ten business days of such notification in an effort to resolve the matter by agreement.

If the dispute is not resolved, the party claiming the “Confidential” and/or “Attorney

Possession Only” status of the Discovery Material, shall have the burden to bring

the dispute before the Court on an expedited basis for determination. In the event

that such a motion is made, any disputed Confidential Discovery Material shall

remain subject to and protected by this Order until such motion is resolved by the

Court. In the event that a motion challenging the designation is filed, it shall at all

times be the burden of the party seeking the confidential designation to demonstrate,

under existing standards of law, that the Discovery Material at issue warrants the

designation.



                                          6
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.469 Filed 08/25/21 Page 7 of 12




      12.    Compliance with the terms of the Order shall not be deemed an

admission that any Discovery Material is not otherwise protected from disclosure or

admissible in evidence and shall not constitute a waiver of the right of any person to

object to the production of any Discovery Material for any reason whatsoever.

      13.    This Order shall have no effect upon a designating party's use of its own

Confidential Material.

      14.    The inadvertent failure to designate Discovery Material as Confidential

or Attorneys’ Possession Only shall be corrected by supplemental written notice to

the receiving party as soon as practicable, and the receiving party shall make all

reasonable efforts to retrieve all copies, if any, of such documents disclosed to

persons other than those listed in paragraph 5 hereof and to prevent further use or

disclosure of Confidential information contained therein by such persons.

      15.    The production of privileged or work-product protected documents,

electronically stored information (“ESI”) or other information, whether inadvertent or

otherwise, is not a waiver of the privilege or protection from discovery in this case or

in any other federal or state proceeding. This Order shall be interpreted to provide the

maximum protection allowed by Federal Rule of Evidence 502(d). Nothing contained

herein is intended to or shall serve to limit a party’s right to conduct a review of

documents, ESI or information (including metadata) for relevance, responsiveness

and/or segregation of privileged and/or protected information before production. Any



                                           7
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.470 Filed 08/25/21 Page 8 of 12




Discovery Material so produced and subsequently made subject to a claim of

privilege or work-product shall immediately be returned to the producing person,

and all copies or summaries thereof immediately destroyed, and such Discovery

Material shall not be introduced into evidence unless upon order of the Court. This

Discovery Material shall not be subject to production in any other proceeding by

virtue of the fact that it was inadvertently produced in this proceeding. The

production of any Discovery Material in this action, which, absent such production,

would have been in whole or in part privileged under the attorney-client privilege or

the work-product doctrine, will not waive the attorney-client privilege or the work-

product doctrine as to any material not produced, regardless of its subject matter.

      16.    If any person in possession of Confidential or Attorneys’ Possession

Only Material is served with any legal process or other request seeking production

of such material, such person shall give the designating party (a) prompt written

notice of the receipt of such request; (b) a copy of any proposed response to such

request at least two business days prior to furnishing such response; and (c) written

notice of any hearing or other proceeding relating to such request at least five

business days prior to such hearing or other proceeding (unless such person receives

less than five business days' notice, in which event notice shall be given within two

business days of receiving the notice).       Nothing herein shall be construed as

requiring the person served with any legal process or other request seeking



                                          8
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.471 Filed 08/25/21 Page 9 of 12




production of any Discovery Material to refuse to comply with its legal obligations

regarding such process or request.

         17.   Nothing in this Order shall be deemed in any way to restrict the use of

Discovery Material that is publicly available or has been or could be legally obtained

independent of formal discovery in the Litigation, whether or not the same material

has also been obtained through formal discovery in the Litigation.

         18.   Materials designated as “Confidential” or “Attorney Possession Only”

may be used at trial to the extent they are admissible. Any concerns regarding the

use of such materials at trial shall be raised by the party seeking protection prior to

trial.

         19.   Filing Materials Subject to a Confidentiality Designation. In the

event a party seeks to file with the Court any material designated as Confidential or

Attorneys’ Possession Only, the filing party must take appropriate action to ensure

that the document receives proper protection from public disclosure, including: (a)

filing a redacted document with the consent of the party who designated the

document as confidential; (b) submitting the document solely for in camera review,

where appropriate (e.g., in relation to discovery and evidentiary motions); or (c)

when the preceding measures are deemed as inadequate by the filing party, the filing

party shall provide the designating party or parties, and/or any potentially-prejudiced

third party or parties, with written notification of its intent to file such documents at



                                           9
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.472 Filed 08/25/21 Page 10 of 12




least (10) ten days before doing so. After being provided such notice, the designating

or potentially harmed party(s) will then have (7) seven days to file with the Court a

Motion to Seal for Court determination.

      20.    Any motion to seal a document subject to this Order must meet the

Sixth Circuit Court's standard set forth in Shane Group, Inc. v. Blue Cross Blue

Shield of Michigan, 825 F.3d 299 (6th Cir. 2016). The burden of demonstrating the

need for and appropriateness of a sealing order is borne by the moving party, and

requires the moving party to analyze in detail, document by document, the propriety

of secrecy, providing reasons and legal citations. Regardless of whether the parties

agree, it remains the Court's independent obligation to determine whether a seal is

appropriate for any given document or portion thereof. Any proposed sealing, even

when compelling reasons exist, must be narrowly tailored to serve the compelling

reasons.

      21.    In the event that any documents designated as Confidential or

Attorneys’ Possession Only contain sensitive information relative to DTE Energy

Corporate Services, LLC’s current and former employees (except for Plaintiff) or

applicants are filed in the public record, the parties agree that the home addresses,

phone numbers, driver’s license numbers, social security numbers, medical/health

information, and other sensitive information of such persons shall be redacted in

order to protect the privacy of such individuals.



                                          10
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.473 Filed 08/25/21 Page 11 of 12




      22.     To the extent that there is any conflict between the terms of this Order

and rules of the Court, the rules of the Court will govern.

      23.     Upon request of the designating party, and following the termination of

this action and any related proceedings and appeals, any person in possession of

Confidential or Attorneys’ Possession Only Material shall either (1) return such

material to counsel for the designating party; or (2) certify to counsel for the

designating party that all such material and copies, summaries, and extracts thereof

have been destroyed, provided, however, that the signatories to this Order and their

counsel may retain copies of attorney work-product and briefs, pleadings, and other

papers filed with or sent to the Court that incorporate, append, or refer to such

material, with such papers remaining subject to the terms and conditions of this

Order.

      24.     In the event that any person shall violate or threaten to violate any of

the terms of the Order, the aggrieved party may seek an appropriate remedy from

the Court.

      25.     The terms of this Order shall be effective, and the parties and their

counsel shall be bound by the terms of this Order on the date the Order is signed by

the parties' counsel.

      26.     The terms of this Order shall not terminate at the conclusion of the

Litigation.



                                          11
Case 2:20-cv-13415-TGB-EAS ECF No. 15, PageID.474 Filed 08/25/21 Page 12 of 12




         27.      Prior to the time this Order is entered by the Court, Confidential

Material shall be subject to the terms of this Order to the same extent as though the

Order has been entered by the Court.




         IT IS SO ORDERED.

                                                 /s/Terrence G. Berg________________
                                                 TERRENCE G. BERG
                                                 UNITED STATES DISTRICT JUDGE
Dated: August 25, 2021


WE HEREBY STIPULATE TO ENTRY OF THE ABOVE ORDER:


 /s/ Danielle Safran (with consent)          /s/ Blaine A. Veldhuis
 Danielle B. Safran (P61965)                 Tiffany Buckley-Norwood (P69807)
 THE SIGLER LAW FIRM, PLC                    Blaine A. Veldhuis (P78840)
 Attorney for Plaintiff                      JACKSON LEWIS P.C.
 30300 Northwestern Hwy., Suite 337          Attorneys for Defendant
 Farmington Hills, MI 48334                  2000 Town Center, Suite 1650
 (248) 705-6400                              Southfield, MI 48075
 safranlaw1@gmail.com                        (248) 936-1900
                                             (248) 936-1901 - Fax
                                             Tiffany.Buckley@jacksonlewis.com
                                             Blaine.Veldhuis@jacksonlewis.com

Dated: August 25, 2021
4819-7187-9922, v. 3




                                            12
